Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Group I drawn toward device of claims 1-14 is acknowledged.

Information Disclosure Statement
	The Information Disclosure Statements filed 08/19/2020 and 10/15/2019 have been considered. The provided foreign references have been considered to the extent possible, the English language portion and figures.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 1 citing the substrate being number 102, where the written specification indicates the substrate being 120, see original drawing filed 10/15/2019. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 13-14, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “the programmable e-fuse” in line 3. Said limitation does not appear to be supported in the original disclosure.
Claim 21 recites “A test device… comprising” in line 1. A test device associated with the claimed limitations is not supported in the original disclosure, therefore, the test device of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 9 recites “an associated capacitor” in line 2, however, “an associated capacitor” has already been declared in claim 8, therefore, it is unclear if there are two associated capacitor being declared or only one. Said limitation will be read as “the associated capacitor” in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110096521 A1 (RANDAL) in view of US 20150214150 A1 (CHANG).
Regarding claim 8, RANDAL teaches "A chip on wafer on substrate (CoWoS) circuit (FIG. 1), comprising: 
a system on a chip (SOC) (microprocessor die 200) attached to an upper surface of an interposer (224), the interposer comprises one or more receiving locations at the upper surface (upper surface of 224), 
wherein the SOC is installed in a receiving location (see FIG. 1); and 
a substrate (222) attached to lower surface of the interposer (224), 
wherein each receiving location of the interposer includes a circuit (electrical path in 224 to 200)”.

    PNG
    media_image1.png
    216
    390
    media_image1.png
    Greyscale

RANDAL does not explicitly teach the circuit "having one or more combinations of a programmable e-fuse connected in series with a capacitor, and 
wherein the programmable e-fuse is configured to turn off if an associated capacitor is defective"; however, CHANG teaches an interposer ([0014], [0027], FIG. 1A, FIG. 11) having e-fuse 24 connected in series with capacitor 22 in FIG. 1A. While CHANG does not explicitly state the e-fuse is programmable, however, the e-fuse is the same structure as claimed and disclosed, therefore, would be able to perform the claimed function. An e-fuse is understood in the art to be capable of the claimed “programmable” function.
	It is noticed, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

    PNG
    media_image2.png
    254
    484
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    375
    480
    media_image3.png
    Greyscale

One of ordinary skill would want to connect the capacitors and fuses in the interposer of RANDAL to have the circuit using efuse, which is capable of being programmable, as taught by CHANG in FIG. 1A.

Regarding claim 9, RANDAL in view of CHANG teaches "The CoWoS circuit of claim 8" as previously discussed.
RANDAL does not explicitly teach the interposer "a test circuit is configured to blow the programmable e-fuse if an associated capacitor is defective"; however, CHANG teaches a breakdown voltage test can be taken of the circuit (see FIG. 2), while a test circuit is not explicitly stated, however, the result shown in FIG. 2 would implied a circuit was attached to the device to achieve the shown result.
One of ordinary skill would want to test the interposer of RANDAL using the test circuit as taught by CHANG.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase reliability of a manufactured device by testing for defects and fixing or removing defective components as suggested by CHANG ([0020]).
Regarding claim 10, RANDAL in view of CHANG teaches "The CoWoS circuit of claim 9" as previously discussed.
RANDAL does not teach a test circuit such that "wherein the test circuit is configured to determine a leakage current of the associated capacitor to determine, based on the leakage current, if the associated capacitor is defective"; however, CHANG teaches the test circuit same as claimed, therefore, would be able to perform the same claimed function.

Regarding claim 11, RANDAL teaches “The CoWoS circuit of claim 8, wherein the capacitor is a metal- insulator-metal (MiM) or metal-oxide-metal (MoM) capacitor (RANDAL ceramic chip capacitor, [0064])”.
Regarding claim 12, RANDAL in view of CHANG teaches "The CoWoS circuit of claim 8" as previously discussed.
RANDAL does not teach the receiving location on the interposer such that "each receiving location of the interposer includes four circuits therein having a combination of a programmable e-fuse connected in series with a capacitor"; however, CHANG teaches the interposer having four circuits as shown in FIG. 1A. 
One of ordinary skill would want to connect the capacitors and fuses in the interposer of RANDAL to have the circuit using efuse, which is capable of being programmable, as taught by CHANG in FIG. 1A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an arrangement which the fuse can protect the capacitor in an event of a power surge.
claim 13, RANDAL in view of CHANG teaches "The CoWoS circuit of claim 12" with the SOC on the interposer as previously discussed., 
RANDAL does not explicitly teach the circuit such that "wherein the SOC is attached to the four circuits and the associated capacitors of the four circuits, wherein when a capacitor is defective the programmable e-fuse associated with the capacitor is blown and the defective capacitor is disconnected"; however, CHANG teaches the four circuits, as previously discussed, having the same claimed structure, therefore, would be able to perform the same claimed function.
One of ordinary skill would want to connect the capacitors and fuses in the interposer of RANDAL to have the circuit using efuse, which is capable of being programmable, as taught by CHANG in FIG. 1A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an arrangement which the fuse can protect the capacitor in an event of a power surge.
It is noticed, an “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
claim 14, RANDAL in view of CHANG teaches "The CoWoS circuit of claim 13, wherein a power connection (33) is provided by the substrate through the interposer to the SOC ([0036], FIG. 1)".
RANDAL does not teach the circuit such that "wherein the four circuits are connected in parallel across a power node and a ground node of the power connection"; however, CHANG teaches the four circuits as previously discussed. CHANG further teaches 26 is connected to power and 28 is connected to GND in FIG. 1A ([0014]).
One of ordinary skill would want to connect the capacitors and fuses in the interposer of RANDAL to have the circuit using efuse, which is capable of being programmable, as taught by CHANG in FIG. 1A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an arrangement which the fuse can protect the capacitor in an event of a power surge.

Allowable Subject Matter
Claims 1-7 allowed.
	Regarding claim 1, the inclusion of the limitation “first, second, and third micro-bumps on top of the dielectric layer, wherein the fuse is coupled between the first and second micro-bumps and the first capacitor is coupled between the second and third micro-bumps, wherein the first and second micro-bumps are coupled to a power supply to provide a current to the fuse” with all the remaining limitations overcome the most pertinent prior arts of record (US 20150214150 A1, US 20110096521 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817